DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
After a thorough search and consideration of the prior art, no references could be found, which teach or fairly suggest, alone or in combination, all the claimed elements of the present invention. Therefore, independent claims 1, 6 and 10, and their dependent claims 2-5, 7-9 and 11-17, have been deemed allowable. 
The present claims are allowed for similar reasons as those disclosed in parent application 16/447572 (US patent 10,825,433). 
In particular, no prior art could be found which teaches or suggests an electronic musical instrument or method comprising an operation unit, memory and processor as claimed, wherein when the operation unit is not operated at a specified timing, a singing voice feature of the singer that is associated with a lyric indicated by the lyric data for the that timing is obtained, along with a pitch indicated by the pitch data for that timing, and not the pitch indicated by the operation of the operation unit.
The prior art further fails to teach an electronic musical instrument comprising an operation unit, memory and processor as claimed, wherein the processor obtains a signing voice feature associated with a lyric and a pitch indicated by a first operation of the operation unit, while, if a second operation of the operation unit is performed during the first operation, an acoustic effect on the singing voice feature is applied. 
The closest prior art of record are the Applicant’s own publications (see Notice of References Cited provided by the Examiner), and either do not teach all the claimed features or cannot be applied due to effective filing dates. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        06/01/2022